PER CURIAM.
Appellant (Debtor) appeals the jury award of $9,000 on Respondent’s (Creditor) action to recover an amount due and owing on a promissory note. Debtor has elected to handle his own appeal to his detriment. His brief does not comply with Rule 84.04 in most respects. Debtor alleges four points of error: (1) failure of Creditor to make a submissible case; (2) insufficient evidence to support the jury instructions; (3) improper introduction of evidence; and (4) failure to instruct on comparative fault. We are unable to review the record for these errors, because Debtor did not file a transcript of the trial proceedings showing wherein and how there was reversible error. Wilmering v. Whelan Security Co., 800 S.W.2d 806, 806[1] (Mo.App.1990); Verdin v. Agnew, 715 S.W.2d 544, 546[1] (Mo.App.1986); Cooper v. General Standard, Inc., 674 S.W.2d 117, 122[6] (Mo.App.1984). It is the duty of Debtor to furnish the transcript and in its absence there is nothing for us to review. Cooper, 674 S.W.2d at 122[6].
Appeal dismissed.